This action is brought to recover $400 upon an instrument signed by the defendant, agreeing to pay that sum to the plaintiff as her contribution to the fund for the generalopposition to the confirmation of the report of the commissioners of estimate and assessment, in the matter of the opening of the Bowery in the city of New York. The defense is that no such opposition was made, no fund contributed for that purpose, and hence, that no liability was incurred by the defendant. This defense is sustained both in regard to thefacts and the law of the case by the referee, and by the Supreme Court. The referee finds that there was opposition to the confirmation of the report of the commissioners, both on the part of the plaintiff and of the defendant, but separately and not jointly, and at their individual expense and for their individual benefit, and not by way of general opposition in behalf of property holders associated for the purpose of making such opposition. These facts are not open to controversy here, and I think dispose of the case adversely to the plaintiff. The instrument prosecuted is not a promissory note, does not express or import a consideration on its face without the aid of extrinsic evidence, and such evidence is not produced. I think there is an insuperable barrier to the plaintiff's recovery in the conclusions to which the referee has arrived on the questions of fact. I concur in the reasons presented in the opinion of Mr. Justice BROWN, in the Supreme Court, for the affirmance of the judgment, and do not deem it necessary to add anything further in support of his conclusions.
The judgment should be affirmed.
All the judges concurring,
Judgment affirmed. *Page 246